Opinion filed July 15, 2010




                                             In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-09-00030-CR
                                          __________

                          SHAUN HUDDLESTON, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                              On Appeal from the 367th District Court

                                      Denton County, Texas

                               Trial Court Cause No. F-2007-2494-E


                              MEMORANDUM OPINION

       This is an appeal from a judgment revoking community supervision. Shaun Huddleston
was originally convicted upon his plea of guilty to the offense of burglary of a habitation.
Pursuant to a plea bargain agreement, the trial court convicted appellant and assessed his
punishment at confinement for ten years and a $1,000 fine, but the confinement portion of the
sentence was suspended and appellant was placed on community supervision for seven years.
The State later filed a motion to revoke community supervision, alleging that appellant had
violated the terms of his community supervision by burglarizing a building. The trial court
revoked appellant’s community supervision and assessed his punishment at confinement for six
years and a $1,000 fine. We affirm.
         In his sole issue on appeal, appellant contends that the evidence is insufficient to support
the revocation.        We review an order revoking community supervision under an abuse of
discretion standard. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006); Cardona v.
State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984). At a revocation hearing, the State bears the
burden of proving by a preponderance of the evidence that the defendant violated the terms and
conditions of his community supervision.1 Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App.
1993). Proof of any one of the alleged violations of the conditions of community supervision is
sufficient to support a revocation order. Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App.
1980); Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim. App. 1980). At a revocation hearing,
the trial court is the sole judge of the credibility of the witnesses and of the weight to be given
their testimony, and we must view the evidence in the light most favorable to the trial court’s
ruling. Cardona, 665 S.W.2d at 493; Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim. App.
1981).
         The record from the revocation hearing shows that police were dispatched to Public
Storage after receiving a call from Donata McCulloch that a man with bolt cutters in his hand
entered through the fence. McCulloch noticed that the fence had been cut. When police arrived,
they saw appellant, who matched the description given by McCulloch, at the bus stop across the
street from the storage facility. As the police pulled up, appellant began walking away from the
bus stop. The police detained appellant. Appellant was carrying a guitar in a box. An air
mattress was located at the bus stop. McCulloch drove by during appellant’s detention and
identified appellant as the man she had seen entering through the fence at the storage facility.
At the hearing, she could only testify that appellant looked similar to the man she had seen.
         Testimony from the responding police officer showed that the fence had been cut, that
locks to three storage units had been snipped, and that one unit had been ransacked. Thomas
Anthony Irvin testified that he rented the unit that had been broken into and ransacked. He



         1
           We note that appellant contends that, because his revocation is based solely upon circumstantial evidence, the State
must have disproved every reasonable hypothesis other than appellant’s guilt. The reasonable-hypothesis construct urged by
appellant and acquiesced in by the State in this case has been rejected by the Texas Court of Criminal Appeals and is no longer
used as a measure of legal sufficiency. Wilson v. State, 7 S.W.3d 136, 141 (Tex. Crim. App. 1999); Geesa v. State, 820 S.W.2d
154, 160-61 (Tex. Crim. App. 1991).

                                                              2
identified the guitar and the air mattress as his and testified that they had been taken from his
storage unit without his consent.
       Appellant testified that the guitar and the air mattress belonged to him. He said that his
girlfriend’s father had given him the air mattress. Appellant’s girlfriend testified that her father
had given appellant at least one air mattress: a blue one with duct tape. The air mattress
obtained by police at the bus stop was green and beige striped and had no duct tape.
       We hold that the trial court could have found by a preponderance of the evidence that
appellant committed or attempted to commit burglary as alleged in the motion to revoke. Thus,
the trial court did not abuse its discretion in revoking appellant’s community supervision.
Appellant’s issue is overruled.
       The judgment of the trial court is affirmed.




                                                             JIM R. WRIGHT
                                                             CHIEF JUSTICE


July 15, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 3